667 S.E.2d 466 (2008)
ELLISON
v.
GAMBILL OIL, et al.
No. 541A07.
Supreme Court of North Carolina.
September 11, 2008.
Warren A. Hutton, Forrest A. Ferrell, Hickory, for Ellison.
Stephen L. Palmer, Hickory, for Palmer,
Jimmy D. Reeves, M. Alexandra Reeves, West Jefferson, for Gambill.
Jason White, for Kate H. Ellison.
The following order has been entered on the motion filed on the 9th day of September 2008 by Defendants (Gosai & B&B) for Extension of Time to File Brief:
"Motion Allowed. Defendants (Gosai & B&B) shall have up to and including the 24th day of September 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 11th day of September 2008."